internal_revenue_service number release date index number -------------------------- ------------------------------------------------- --------------------------------- ------------- ------------------------ - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b03 - plr-111804-03 date july ----------------- -------------------------- ------------------------------------------------- distributing ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------- distributing ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------- controlled sub ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------- sub ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------- sub ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------- state a business -------------------------------------------------------------------------------------------------------------- --------------------------------------- -------------------------------------- ----------------------------- ------------- -------------------------------------------- ------- --------------- ----------------- ------------------------ ------------------------- ------------------------------ ---------------------------------- plr-111804-03 segment segment shareholder a consultant year date date year date year a dear ------------ federal_income_tax consequences of a series of proposed transactions the information provided in that request and in later correspondence is summarized below representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this letter responds to your date request for rulings on certain the rulings contained in this letter are based upon information and ------------------ ------- ------- ------ summary of facts distributing is a publicly traded state a corporation and the common parent of an affiliated_group whose includible members join in filing a consolidated federal_income_tax return the distributing group distributing is engaged through direct distributing wholly owns sub and sub sub wholly owns distributing on date less than three years ago distributing acquired distributing in a plr-111804-03 and indirect subsidiaries in all aspects of the business the business is divided into two market segments segment and segment shareholder a holds more than five percent of the outstanding distributing stock but does not actively participate in the management or operation of the distributing group and owns a percent more than of sub distributing and sub were formed in year less than five years ago to acquire the business in a series of partially taxable transactions sub is directly involved in segment and segment sub was formed by sub on date and currently holds most of the intellectual_property associated with segment and segment the intellectual_property reverse_merger intended to qualify under sec_368 and a e of the internal_revenue_code acquisition following acquisition distributing contributed the stock of distributing to sub in constructive exchange for additional stock of sub in a transaction intended to qualify under sec_351 distributing has been engaged only in segment since year more than five years ago transaction intended to qualify as partially tax-free under sec_368 and a d acquisition sub has been engaged only in segment since year more than five years ago as a result management has had to devote disproportionately more attention to segment than is justified by its contribution to the entire business to eliminate this problem consultant has recommended that the two business segments end their affiliation the separation on date less than two years ago distributing acquired sub in a segment and segment differ significantly in terms of economic development proposed transactions to effect the separation distributing has proposed the following series of transactions the proposed transactions i sub will merge with and into sub llc a single-member limited_liability_company formed by distributing merger it is intended that sub llc be disregarded as an entity separate from distributing for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations a disregarded_entity immediately following this step distributing will wholly own distributing plr-111804-03 ii sub will merge with and into sub llc a single-member limited_liability_company formed by distributing merger it is intended that sub llc be a disregarded_entity iii distributing will transfer the stock of sub to distributing in constructive exchange for additional distributing stock the transfer iv distributing will incorporate controlled and in actual or constructive exchange for controlled stock a distributing and sub llc will transfer their segment assets to controlled and b sub llc will transfer to controlled all rights in certain of the intellectual_property relating to segment a and b together the contribution the intellectual_property not transferred by sub llc in the contribution will be licensed to controlled on an arm's-length basis in what are expected to be taxable transactions foreign subsidiaries of distributing will transfer their segment assets to foreign subsidiaries formed by controlled the foreign transfers distribution pro_rata distribution vi distributing will distribute all of the controlled stock to its shareholders v distributing will distribute all of the controlled stock to distributing representations distribution distributing makes the following representations regarding the contribution a any indebtedness owed by controlled to distributing after distribution will described above in step iv and distribution described above in step v for these representations and the rulings that follow the transfers made by sub llc and sub llc as part of the contribution will be treated as made by distributing not constitute stock_or_securities distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the distributing group following acquisition the financial information submitted on c apart from the integration of distributing 1’s employee functions with those of b no part of the consideration distributed by distributing will be received by d apart from the integration of distributing 1’s employee functions with those of plr-111804-03 behalf of distributing represents the present operation of segment by sub and regarding segment of sub there have been no substantial operational changes since the date of the last financial statements submitted the distributing group following acquisition the five years of financial information submitted on behalf of controlled represent the present operation of segment by each of distributing and sub and regarding both there have been no substantial operational changes since the date of the last financial statements submitted e apart from services provided under a transitional agreement to be entered into by the distributing group and controlled following distribution distributing and controlled each will continue the active_conduct of its business independently with its separate employees e1 immediately after distribution the gross assets of the trade_or_business directly conducted by distributing that is relied upon by distributing to satisfy the active_trade_or_business_requirement of ' b the less than five-year segment business now conducted by sub that will become a more than five-year business on its acquisition by distributing in merger will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing e2 immediately after distribution the gross assets of the trade_or_business directly conducted by controlled that is relied upon by controlled to satisfy the active_trade_or_business_requirement of ' b the segment business now conducted by distributing and by sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled f distribution will be carried out to facilitate distribution which will enhance the success of segment and segment by resolving management systemic or other problems that arise from or are exacerbated by the operation of both segments within the distributing group distribution is motivated in whole or substantial part by this corporate business_purpose exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after distribution through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 g except for distribution there is no plan or intention by distributing to sell h there is no plan or intention by either distributing or controlled directly or k the income_tax_liability for the taxable_year in which investment_credit i there is no plan or intention to liquidate either distributing or controlled to plr-111804-03 merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business j i the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled plus the fair_market_value of any property and the amount of any money distributed by controlled to distributing that is distributed to the shareholders of distributing or transferred to the creditors of distributing pursuant to the plan_of_reorganization and ii the liabilities to be assumed within the meaning of sec_357 in the proposed transactions were incurred in the ordinary course of business and are associated with the assets being transferred property including any building to which sec_47 applies if any is transferred in the contribution will be adjusted under sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property entered into by the distributing group and controlled in connection with distribution no intercorporate debt will exist between distributing or any other member of the distributing group and controlled at the time of or after distribution and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 of the income_tax regulations and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d n payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length sec_368 and iv determined after applying sec_355 will hold stock possessing percent or more of l except for debt that may arise under a transitional services agreement to be m immediately before distribution items of income gain loss deduction p for purposes of sec_355 immediately after distribution no person o no two parties to the transaction are investment companies as defined in q for purposes of sec_355 immediately after distribution no person plr-111804-03 the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r distribution is not part of a plan or series of related transactions within the r1 distributing has no plan or intention to cause an election under ' that would result in sub llc or sub llc being classified as other than a disregarded_entity distribution distributing makes the following representations regarding distribution described above in step vi s any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities t except for restricted_stock that controlled may issue to management as compensation which will constitute less than five percent of the outstanding controlled stock following distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing u immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of distributing plr-111804-03 a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 v apart from the integration of distributing 1’s employee functions with those of the distributing group following acquisition the financial information submitted on behalf of distributing for distributing represents the present operation of segment by sub and regarding segment of sub there have been no substantial operational changes since the date of the last financial statements submitted w apart from services provided under a transitional agreement to be entered into by the distributing group and controlled following distribution distributing through its ownership of all the stock of distributing and controlled each will continue the active_conduct of its business independently with its separate employees w1 immediately after distribution the gross assets of the trade_or_business directly conducted by distributing that is relied upon by distributing to satisfy the active_trade_or_business_requirement of ' b the less than five-year segment business now conducted by sub that will become a more than five-year business on its acquisition by distributing in merger will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing w2 immediately after distribution the gross assets of the trade_or_business directly conducted by controlled that is relied upon by controlled to satisfy the active_trade_or_business_requirement of ' b the segment business now conducted by distributing will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled x distribution will be carried out to enhance the success of segment and segment by resolving management systemic or other problems that arise from or are exacerbated by the operation of both segments within the distributing group distribution is motivated in whole or substantial part by this corporate business_purpose y there is no plan or intention by any shareholder who owns five percent or more of the distributing stock and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after distribution z there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after plr-111804-03 distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 aa there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business bb except for debt that may arise under a transitional services agreement to be entered into by the distributing group and controlled in connection with distribution no intercorporate debt will exist between any member of the distributing group and controlled at the time of or after distribution cc immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income to the extent required by applicable regulations see sec_1_1502-19 dd payments made in any continuing transactions between distributing or distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length ee no two parties to the transaction are investment companies as defined in sec_368 and iv ff for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution gg for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as plr-111804-03 defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution hh distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings distribution based solely on the information submitted and the representations set forth no gain_or_loss will be recognized by distributing on the contribution the contribution followed by distribution will qualify as a reorganization no gain_or_loss will be recognized by controlled on the contribution above we rule as follows on the contribution described above in step iv and distribution described above in step v under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 sec_361 and sec_357 sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which that asset was held by distributing sec_1223 sec_361 included in the income of distributing on its receipt of the controlled stock in distribution sec_355 revrul_62_138 c b no gain_or_loss will be recognized by distributing on distribution no gain_or_loss will be recognized by and no amount will otherwise be the aggregate basis of the distributing stock and the controlled stock in plr-111804-03 the hands of distributing immediately after distribution will equal the aggregate basis of the distributing stock held by distributing immediately before distribution the total basis will be allocated between the shares of distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 earnings_and_profits will be allocated between distributing and controlled the holding_period of the controlled stock received by distributing will distribution based solely on the information submitted and the representations set forth no gain_or_loss will be recognized by and no amount will otherwise be the aggregate basis of the distributing stock and the controlled stock in no gain_or_loss will be recognized by distributing on distribution above we rule as follows on distribution described above in step vi sec_355 included in the income of the shareholders of distributing on their receipt of controlled stock in distribution sec_355 rev_rul the hands of each shareholder of distributing immediately after distribution will equal the aggregate basis of the distributing stock held by that shareholder immediately before distribution the total basis will be allocated between the shares of distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 distributing will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 earnings_and_profits will be allocated between distributing and controlled the holding_period of the controlled stock received by each shareholder of plr-111804-03 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed on a the tax treatment of acquisition described above in the summary of facts b the tax treatment of acquisition described above in the summary of facts c the tax treatment of merger described above in step i d the tax treatment of merger described above in step ii e the tax treatment of the transfer described above in step iii f the tax treatment of the foreign transfers described above in step iv and g whether sub llc and sub llc each will qualify as a disregarded_entity for a discussion of the circumstances under which a ruling letter will be revoked or modified see dollar_figure of revproc_2003_1 i r b however when the criteria in dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling letter is directed only to the taxpayers who requested it and applies only to the facts of the proposed transactions sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved in the proposed transactions for the taxable_year in which the proposed transactions are completed plr-111804-03 sent to the taxpayer_representative pursuant to a power_of_attorney on file in this office a copy of this letter is being sincerely yours associate chief_counsel corporate wayne t murray by wayne t murray special counsel to the associate chief_counsel plr-111804-03 cc ----------------- -------------------------- ------------------------------------- -------------------------------- ------------------------- -------------------------- -------------------------------------------- ----------------------------------- ---------------------------------- ------------------------------------------------------------------------------------------------- ----------------------------------------- ---------------------------
